Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

                                                                 Oct 03 2013, 9:21 am

ATTORNEY FOR APPELLANT:

JACOB R. TAULMAN
Public Defender
Kentland, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

MATTHEW P. THRALL,                                  )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 56A05-1304-CR-159
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE NEWTON SUPERIOR COURT
                          The Honorable Daniel J. Molter, Judge
                              Cause No. 56D01-1112-FB-13



                                         October 3, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge
                                    CASE SUMMARY

        At some point between March of 2006 and August of 2007, Appellant-Defendant

Matthew Thrall raped his twelve-year-old sister, H.T. On December 22, 2012, Thrall was

charged with one count of Class B felony incest, one count of Class A felony rape, and one

count of Class A felony child molest. On February 4, 2013, Thrall pled guilty to one count of

Class B felony rape. In exchange for Thrall’s guilty plea, the State agreed to dismiss the

Class B felony incest and Class A felony child molest charges. The State also agreed to

downgrade the rape charge from a Class A felony to a Class B felony, and that the executed

portion of Thrall’s sentence should be no more than fifteen years. The trial court accepted

Thrall’s guilty plea, and on March 4, 2013, sentenced Thrall to a thirteen-year term of

incarceration. On appeal, Thrall contends that his thirteen-year sentence is inappropriate.

We affirm.

                       FACTS AND PROCEDURAL HISTORY

        The stipulated factual basis entered during the February 4, 2013 guilty plea hearing

provides that at some point between March of 2006 and August of 2007, Thrall forced his

sister, H.T., to engage in sexual intercourse. During the sexual intercourse, Thrall penetrated

H.T.’s vagina with his penis. Thrall compelled H.T. to engage in sexual intercourse with him

against H.T.’s will by force or imminent threat of force. H.T. was twelve years old at the

time.

        On December 22, 2012, Thrall was charged with one count of Class B felony incest,

one count of Class A felony rape, and one count of Class A felony child molest. On February

                                              2
4, 2013, Thrall pled guilty to one count of Class B felony rape. In exchange for Thrall’s

guilty plea, the State agreed to dismiss the Class B felony incest and Class A felony child

molest charges. The State agreed to downgrade the rape charge from a Class A felony to a

Class B felony. The State also agreed that the executed portion of Thrall’s sentence should

be no more than fifteen years. The trial court accepted Thrall’s guilty plea. On March 4,

2013, the trial court sentenced Thrall to a thirteen-year term of incarceration.

                               DISCUSSION AND DECISION

         Initially, we note that Appellee-Plaintiff the State of Indiana did not file an appellee’s

brief.

         When an appellee fails to file a brief, we apply a less stringent standard of
         review. McKinney v. McKinney, 820 N.E.2d 682, 685 (Ind. Ct. App. 2005).
         We are under no obligation to undertake the burden of developing an argument
         for the appellee. Id. We may, therefore, reverse the trial court if the appellant
         establishes prima facie error. Id. “Prima facie” is defined as “at first sight, on
         first appearance, or on the face of it.” Id.

Deckard v. Deckard, 841 N.E.2d 194, 199 (Ind. Ct. App. 2006).

         Thrall contends that his thirteen-year sentence is inappropriate in light of the nature of

his offense and his character. Indiana Appellate Rule 7(B) provides that “The Court may

revise a sentence authorized by statute if, after due consideration of the trial court’s decision,

the Court finds that the sentence is inappropriate in light of the nature of the offense and the

character of the offender.” In analyzing such claims, we “‘concentrate less on comparing the

facts of [the case at issue] to others, whether real or hypothetical, and more on focusing on

the nature, extent, and depravity of the offense for which the defendant is being sentenced,


                                                 3
and what it reveals about the defendant’s character.’” Paul v. State, 888 N.E.2d 818, 825

(Ind. Ct. App. 2008) (quoting Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002),

trans. denied). The defendant bears the burden of persuading us that his sentence is

inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).

       With respect to the nature of Thrall’s offense, the record demonstrates that Thrall

forcibly raped his sister. Thrall compelled H.T. to engage in sexual intercourse against her

will by force or imminent threat of force. Thrall makes no argument suggesting that his

offense was not serious in nature, and we discuss it now only to state that we find Thrall’s

actions to be deplorable.

       With respect to his character, Thrall argues that his thirteen-year sentence is

inappropriate because he was young at the time he committed the instant offense. Thrall also

argues that it reflects well on his character that he showed remorse for his actions and pled

guilty. We cannot, however, find that Thrall’s guilty plea reflects positively on his character

because Thrall benefited greatly from the guilty plea. In exchange for his guilty plea, the

State agreed to dismiss the very serious charges of Class B felony incest and Class A felony

child molest, to downgrade the rape charge from a Class A felony to a Class B felony, and to

cap the executed portion of Thrall’s sentence at fifteen years. In addition, we find that

Thrall’s decision to plead guilty seems to represent a tactical decision rather than a true

showing of remorse because he waited to plead guilty until a few weeks before his trial was

scheduled to begin.

       Thrall argues that his criminal history does not reflect poorly on his character because

                                              4
he allegedly had no or little criminal history when he committed the actions at issue in the

instant matter. We note that we are unable to determine the specifics of Thrall’s criminal

history, including what criminal actions he has allegedly committed and when these actions

were allegedly committed, because Thrall did not include the pre-sentence investigation

(“PSI”) report compiled by the Newton County Probation Department in the record on

appeal. However, notwithstanding our inability to review Thrall’s PSI, we observe that the

record demonstrates that Thrall’s behavior either before or since he committed the instant

offense does not reflect well on his character. The record makes repeated reference to the

fact that Thrall has committed an unrelated prior sex offense. Thrall apparently has also

impersonated a public servant and driven a “squad car.” Tr. p. 31. The record further

demonstrates that Thrall enlisted in the United States Marine Corps but subsequently lied

about having suicidal thoughts in order to be released from his commitment.

       In addition, we find it telling that Thrall employed the use of force when he committed

the instant criminal acts. Thrall threatened to kill both the victim and the victim’s cat if she

reported Thrall’s criminal behavior. Thrall also apparently threatened to kill another

individual who learned of Thrall’s criminal acts.

       The record reflects that Thrall committed numerous criminal actions relating to the

sexual abuse of H.T. over an extended period of time, beginning when H.T. was twelve years

old. H.T. indicated at sentencing that Thrall’s actions have had a substantial negative impact

on her life. As such, in light of the deplorable nature of Thrall’s offense and Thrall’s poor

character, we cannot say that his thirteen-year sentence is inappropriate.

                                               5
      The judgment of the trial court is affirmed.

BAILEY, J., and MAY, J., concur.




                                            6